In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00270-CR


                          ROBERT MOORE, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
        Trial Court No. 2011-433,247, Honorable John J. "Trey" McClendon, Presiding

                                      April 24, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Robert Moore, Jr. was convicted of possession of marijuana in an amount

greater than five pounds but less than fifty pounds in a drug-free zone.              He was

sentenced to fifteen years confinement and a fine of $15,000.              Appellant now

challenges that conviction by contending that 1) the search warrant used to search his

residence was supported by an affidavit containing vague and conclusory statements

and 2) the trial court erred in admitting evidence of an extraneous offense. We affirm

the judgment.
       Search Warrant

       In his first issue, appellant argues that the search warrant 1) was based on stale

information, 2) was unreliable because the confidential informant, upon whose

information the warrant was based, had provided information on only two prior

occasions, and 3) called for a no-knock entry which was not justified.           However,

appellant did not file a motion to suppress the evidence found as a result of the warrant,

and he stated he had no objection at the time the warrant and marijuana were admitted

into evidence by the State.

       To preserve error, a complaint must be made to the trial court by a timely

request, objection, or motion that states the grounds for the ruling sought with sufficient

specificity to make the trial court aware of the complaint. TEX. R. APP. P. 33.1(a)(1)(A);

see also Wilson v. State, 71 S.W.3d 346, 349 (Tex. 2002) (stating that to preserve error

for appellate review, the complaining party must make a specific objection and obtain a

ruling on it). Because 1) the record does not illustrate that appellant either objected to

the search warrant or otherwise moved to suppress the fruits of the search and 2)

appellant stated he had no objection at the time of admission of the marijuana, appellant

waived any error. Rogers v. State, 291 S.W.3d 148, 150-51 (Tex. App.—Texarkana

2009, pet. ref’d) (holding that the failure to object to a search warrant waived error);

Beasley v. State, 5 S.W.3d 812, 813 (Tex. App.—San Antonio 1999, pet. ref’d) (holding

that the failure to argue that the terms of a search warrant were disregarded in a motion

to suppress or at the suppression hearing waived any error).




                                             2
       Extraneous Offense

       In his second issue, appellant argues that the trial court erred in admitting

evidence that cocaine was also found in appellant’s residence at the time of the search.

Appellant objected to the evidence when first proffered, which objection was overruled.

However, he did not seek a running objection. Thereafter, evidence of the cocaine was

admitted without objection on several other occasions including in testimony from a

Department of Public Safety agent who executed the search warrant, a statement made

by appellant to police, and testimony from a chemist regarding substances found at the

residence.   The cocaine itself also was admitted after appellant stated he had no

objection.

       Appellant was required to either obtain a running objection or object each time

the evidence was admitted in order to preserve error. Valle v. State, 109 S.W.3d 500,

509 (Tex. Crim. App. 2003). Additionally, error regarding the admission of evidence is

cured when the same evidence comes in elsewhere without objection. Id. at 509-10;

Walker v. State, No. 07-10-00299-CR, 2011 Tex. App. LEXIS 8381, at *12 (Tex. App.—

Amarillo October 20, 2011, pet. ref’d). Given the absence of a running objection and

the admission of the same evidence elsewhere without objection, the purported error in

question here was cured or otherwise rendered harmless.

       We overrule the issues and affirm the judgment.



                                                      Per Curiam


       Do not publish.



                                           3